UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4861


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MELVIN CORTEZ CARTER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. James C. Dever
III, District Judge. (2:10-cr-00059-D-1)


Submitted:   March 9, 2012                 Decided:   April 12, 2012


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David L. Neal, Hillsborough, North Carolina, for Appellant.
Jennifer P. May-Parker, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Melvin        Cortez    Carter          seeks    to    appeal      his       141-month

sentence following a guilty plea to conspiracy to commit a Hobbs

Act robbery, in violation of 18 U.S.C. § 1951(b)(1) (2006), and

use    of    firearms        during     a   crime        of     violence     and       aiding    and

abetting,         in    violation      of     18       U.S.C.        §§   924(c),       2    (2006).

Carter’s       counsel        has     filed    a       brief     pursuant         to    Anders    v.

California,            386   U.S.     738     (1967),           questioning        whether       the

district       court         erroneously       applied           a    two-level         sentencing

enhancement for reckless endangerment during flight, pursuant to

the U.S. Sentencing Guidelines Manual (“USSG”) § 3C1.2 (2010).

               The Government has moved to dismiss Carter’s appeal as

untimely.         In criminal cases, the defendant must file the notice

of    appeal      within      fourteen      days        after    the      entry    of       judgment.

Fed. R. App. P. 4(b)(1)(A).                    With or without a motion, upon a

showing of excusable neglect or good cause, the district court

may grant an extension of up to thirty days to file a notice of

appeal.        Fed. R. App. P. 4(b)(4); United States v. Reyes, 759

F.2d 351, 353 (4th Cir. 1985).

               The district court entered judgment on August 5, 2011,

and the fourteen-day appeal period expired on Friday, August 19,

2011.       The district court received Carter’s notice of appeal on

August      23,    four      days     outside          the     appeal     period.            However,

Carter’s pro se notice of appeal is dated August 18, 2011, and

                                                   2
the envelope is postmarked August 19, 2011, by the inmate mail

system.     Although Carter was represented by counsel at the time,

he    nonetheless         receives       the    benefit        of    the        mailbox       rule

announced in Houston v. Lack, 487 U.S. 266 (1988), as he filed

his notice of appeal pro se while incarcerated.                                      See United

States v. Moore, 24 F.3d 624, 625-26 (4th Cir. 1994) (applying

mailbox rule to a pro se notice of appeal filed by incarcerated

petitioner represented by counsel).                   As Carter handed his notice

of appeal to prisoner officials for mailing on August 19 at the

latest, his notice of appeal was timely filed.                                  We therefore

deny the Government’s motion to dismiss.

            We review a sentence for reasonableness, applying an

abuse of discretion standard.                  Gall v. United States, 552 U.S.

38, 47, 51 (2007).               This review requires consideration of both

the   procedural         and   substantive         reasonableness          of    a    sentence.

Id.; see United States v. Layton, 564 F.3d 330, 335 (4th Cir.

2009).       In       determining        the   procedural       reasonableness               of    a

sentence,        we     consider     whether       the   district          court       properly

calculated       the     Guidelines        range,     treated       the     Guidelines            as

advisory, considered the 18 U.S.C. § 3553(a) factors, analyzed

any     arguments        presented       by    the    parties,        and        sufficiently

explained the selected sentence.                     Gall, 552 U.S. at 51.                    This

court     next        assesses     the    substantive      reasonableness               of        the

sentence,        “taking         into      account       the        ‘totality          of         the

                                               3
circumstances, including the extent of any variance from the

Guidelines range.’”        United States v. Pauley, 511 F.3d 468, 473

(4th Cir. 2007) (quoting Gall, 552 U.S. at 51).                          This court

presumes that a sentence within a properly calculated Guidelines

range is reasonable.        United States v. Allen, 491 F.3d 178, 193

(4th Cir. 2007).

              Under USSG § 3C1.2, a defendant is eligible for a two-

level     sentencing     enhancement       if    he    “recklessly       created    a

substantial risk of death or serious bodily injury to another

person in the course of fleeing from a law enforcement officer.”

In this case, Carter conspired with three other individuals to

rob several convenience stores.                 After the first robbery, law

enforcement     officers    observed     Carter       and   his   co-conspirators

casing a second convenience store the following evening.                     A high

speed vehicle pursuit ensued, with Carter as the driver of the

getaway    vehicle.      Carter    drove     his   vehicle    through     two   stop

signs and residential neighborhoods, reaching speeds in excess

of 55 mph in a 35 mph zone, while armed with a loaded handgun.

On these facts, we find that the district court did not commit

procedural error in applying a two-level sentencing enhancement

for reckless endangerment during flight.                In addition, the court

used    the    correct   advisory       Guidelines      range,     explained       its

reasoning,     considered    the    §    3553(a)      factors,     and    sentenced

Carter below the applicable Guidelines range.                     Accordingly, we

                                         4
conclude    that   Carter’s      sentence     was    both     procedurally        and

substantively sound.

            In accordance with Anders, we have reviewed the entire

record for meritorious issues and have found none.                    We therefore

affirm the district court’s judgment.               This court requires that

counsel inform Carter, in writing, of his right to petition the

Supreme    Court   of   the    United    States   for    further      review.      If

Carter requests that a petition be filed, but counsel believes

that such a petition would be frivolous, counsel may move in

this court for leave to withdraw from representation.                    Counsel’s

motion must state that a copy thereof was served on Carter.                       We

dispense    with    oral      argument    because       the   facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                          AFFIRMED




                                         5